Citation Nr: 1127804	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  08-09 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability. 

2.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from January 1981 to January 1996.  This was followed by additional service in the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Jackson, Mississippi, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran offered testimony before the undersigned Veterans Law Judge at a hearing at the RO in March 2011.  A transcript of this hearing is in the claims folder.  


FINDINGS OF FACT

1.  Service treatment records show a single instance of treatment of neck pain, diagnosed as a muscle strain.  

2.  Current medical evidence confirms that the Veteran has a diagnosis of a cervical spine disability.  

3.  There is no competent medical opinion that relates the current cervical spine disability to active service, and the evidence does not support a finding of continuity of symptomatology.  Arthritis was first shown years after service.

4.  There is no competent medical opinion that states that the Veteran's service connected lumbar spine disability either caused or permanently made worse his cervical spine disability.  

5.  The Veteran retains at least 45 degrees of forward flexion of the lumbar spine without evidence of additional limitation due to pain, weakness, incoordination, or fatigue with repetitive motion; there is no evidence of ankylosis, and he experienced five days of incapacitating episodes during the past year. 


CONCLUSIONS OF LAW

1.  The Veteran's cervical spine disability was not incurred due to active service, nor arthritis be presumed to have been incurred due to active service; the cervical spine disability was also not incurred or aggravated due to the Veteran's service connected lumbar spine disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010). 

2.  The criteria for an evaluation in excess of 20 percent for the Veteran's degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Code 5243 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with letters in December 2006 and July 2007 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini.  These letters were provided to the Veteran prior to the initial adjudication of his claims.  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  Private medical records and VA treatment records have been obtained.  The Veteran has offered testimony at a hearing before the undersigned Veterans Law Judge, and a transcript of this hearing is in the record.  He was afforded appropriate VA examinations, and relevant opinions have been obtained from the examiners after a review of the claims folder.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that he developed his cervical spine disability as a result of active service.  He notes that he was seen for neck pain during service, and he believes that this was the initial manifestation of his current disability.  The Veteran states that he sought treatment for his cervical spine disability at a VA facility in 1996, which was within a year of discharge from active service.  He states that it took awhile for the VA to determine the nature of his disability but that once it was identified it required surgery to be corrected.  He believes he should not be penalized for the VA's delay in diagnosing his disability.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

If degenerative arthritis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

A review of the Veteran's service treatment records shows that he was seen in May 1987 for complaints concerning his neck.  He had reportedly experienced neck pain for one week.  There was no known cause, and no history of trauma.  On examination, there was full range of motion of the neck.  The assessment was muscle strain in neck.  

The remainder of the Veteran's service treatment records is negative for any further treatment or complaints regarding his neck.  Periodic examinations conducted in April 1991 and March 1995 show that the neck was normal.  The December 1995 discharge examination was also normal, and the Veteran did not report neck pain on a Report of Medical History he completed at that time.  

The post service medical records include VA treatment records dating from 1996.  Although these records include complaints and treatment pertaining to the Veteran's service connected low back disability and other problems, they are negative for complaints or treatment for neck pain until 1999.  July 1996 and July 1998 VA examinations of the joints were negative for neck complaints, as was a July 1996 VA general examination. 

VA treatment records from April 1999 show that he reported numbness of the right arm.  An April 1999 VA X-ray study of the thoracic spine was normal.  

The Veteran was afforded a VA examination of the spine in June 1999.  He did not report any neck pain at this time.  The April 1999 X-ray of the thoracic spine was noted. 

The Veteran continued to complain of right arm numbness in August 1999.  

An August 1999 X-ray study of the cervical spine states that straightening was noted, which suggested muscle spasm.  The vertebral bodies were otherwise intact and in good alignment.  There was slight narrowing of the disc space at C4 to C5 and C5 to C6 with small anterior and posterior hypertrophic spur formation.  These changes were consistent with mild cervical spondylosis. 

Physical therapy records dated August 1999 show that the Veteran reported numbness in the left thumb and stiffness in the left arm.  A review of reports of the cervical spine indicated cervical spondylosis.  

An undated VA treatment record includes an impression of cervical spondylosis.  This record contains a reference to the August 1999 treatment records. 

A VA magnetic resonance imaging study (MRI) conducted in 2000 showed the Veteran had cervical spondylosis.  

The examiner in August 2002 VA treatment records states that the Veteran had been seen by him over two and a half years ago for back and neck pain.  He was known to have side numbness and cervical spinal stenosis.  A recent diagnosis was cervical myelopathy and Brown Sequard syndrome.  

October 2002 VA records report that the Veteran had presented with a progressive history of increasing numbness in the arms, bilateral arm pain, and stiffness of the legs.  He was found to have cervical stenosis.  On current examination, the clinical impression was cervical spondylotic myelopathy.  It was noted the previous MRI had shown multilevel disc disease with disc herniation at C3 to C4, C4 to C5, and C5 to C6 with evidence of cord compression.  

Additional VA treatment records show that the Veteran underwent surgery in December 2002 with anterior cervical discectomy at C3 to C4, C4 to C5, and C5 to C6, with interbody fusion and anterior plating.  The indications for the procedure note that he had presented with a long history of neck pain, progressive walking difficulty, and severe myelopathy secondary to multilevel spinal cord compression. 

The records show that the Veteran has continued to receive periodic treatment for his cervical spine disability since 2002.  His records were forwarded to a VA examiner for review and an opinion in November 2009.  The claims folder was reviewed by the examiner.  It was noted that while the Veteran's complaints of low back pain were noted multiple times during service, the only occasion on which he complained of neck pain was in May 1987.  No definitive diagnosis was given as to the etiology of the pain, and there was no evidence that the Veteran continued to be followed for neck pain during service.  The examiner noted that the Veteran complained of the lumbar spine but not the cervical spine upon discharge.  The examiner further noted that pathologically and physiologically there would be no relationship between the degenerative disc disease of the lumbar spine and his degenerative disc of the cervical spine.  One would not cause the other.  Therefore, the cervical spine disability was not caused or aggravated by the service connected lumbar spine disability.  The examiner further noted that there was no evidence between the Veteran's 1996 discharge and the notes of late 1999 and early 2000 concerning any symptoms related to his cervical neck disease.  Given that there was no definite diagnosis noted in May 1987 and no physical findings of cervical disc disease at that time, the examiner stated that he could not resolve the question of whether or not the current cervical disc disease was a continuum of the neck pain in service without resorting to speculation.  The examiner concluded by stating that in the absence of any definitive association between the Veteran's cervical disc disease and his time in service, a physical examination would not offer any further clarification of the opinion.  

At the hearing, the Veteran testified that the first time he sought treatment for neck pain during service had been in May 1987.  He noted that his job was a steel wire repairman.  This had required a lot of looking up when he first began this duty but that had ended before his neck pain began.  He did not remember any specific injury but believed it was caused by holding his hands behind his neck for sit-ups.  After May 1987 the Veteran says that he would sometimes complain of neck pain while being seen for his low back disability.  The first time he had sought treatment for his neck after service had been at the Jackson VA Medical Center in 1996.  He noted that at first they could not identify any problems, but that he eventually underwent some computed tomography (CT) scans that showed he had disc problems.  These occurred about a year or two after he initially was seen for neck pain.  See Transcript. 

After careful review of the medical evidence, the Board finds that entitlement to service connection for a cervical spine disability is not warranted.  The evidence confirms that the Veteran currently has a chronic cervical spine disability.  However, the evidence does not show that the Veteran was diagnosed with a chronic cervical spine disability during service, or that his current cervical spine disability is related to the neck pain for which he was seen in service.  

The service treatment records show a single instance of neck pain in May 1987.  The examiner has an assessment of muscle strain.  There is no other evidence of neck pain during service.  The Veteran's neck was normal on all subsequent examinations and he failed to report neck pain on the medical histories he completed during service.  The November 2009 VA examiner notes that there was no definitive diagnosis of a disability during service.  The Board concludes that the preponderance of the evidence is against a finding that the Veteran developed a chronic cervical spine disability during service.  Furthermore, as the initial post service evidence of a cervical spine disability is dated more than a year after discharge, it is not presumed to have been incurred in service.  

The preponderance of the evidence is also against a finding that the Veteran's current cervical spine disability is related to the neck pain in service.  There is no medical opinion that links the current disability to service, and the November 2009 examiner found that in the absence of a definitive diagnosis in service, any opinion would only be speculation.  

Similarly, the preponderance of the evidence is against a finding that there has been continuity of symptomatology between the Veteran's discharge from service and the current disability.  In reaching this decision, the Board has assessed the Veteran's written statements and testimony and finds that they are not credible.  The Veteran states that he experienced neck pain and was seen for his complaints almost immediately after service, and that it took about a year for the cause to be identified.  In fact, there was more than a three year gap between service and the Veteran's initial post service treatment.  The VA records from the period in question have been obtained, and they are silent for any neck complaints.  Examinations from this period are also negative for neck symptoms.  While it might be plausible that a single VA examiner would neglect to record the Veteran's neck complaints, it is less plausible that successive doctors would continue to do so.  The more likely explanation is that the Veteran's memory is faulty.  The Board notes that once the Veteran was initially seen for his neck problem in 1999, then the timeline provided by the Veteran in regards to how long it took to identify and treat his disability is accurate.  If one considers that there is a 12 year gap between the verified instance of neck pain in May 1987 and the next verified instance in 1999, there is even less basis for finding that there is a relationship between the pain in service and the current disability.  The Board concludes that the evidence does not support a finding of continuity of symptomatology.  

Therefore, in the absence of any link between the neck pain treated in service and the Veteran's current cervical spine disability based on either a competent medical opinion or continuity of symptomatology, the preponderance of the evidence is against the Veteran's claim for service connection on a direct basis.  

The preponderance of the evidence is also against a finding of service connection for a cervical spine disability on a secondary basis.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).  

In this case, the November 2009 VA examiner has stated that there is no relationship between the degenerative disc disease of the lumbar spine and the degenerative disc of the cervical spine.  He added that one would not cause the other, and said that there was no aggravation.  In the absence of any other qualified medical opinion to the contrary, the Board finds that there is no basis for service connection for the cervical spine disability.  

Increased Evaluation

The Veteran contends that the 20 percent evaluation currently assigned to his service connected lumbar spine disability is inadequate to reflect the impairment it causes.  (Separate service connection has been granted for radiating pain into the lower extremity.  That matter is not on appeal.)

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The record shows that entitlement to service connection for a low back syndrome was established in a July 1996 rating decision.  A 10 percent evaluation was assigned under the rating code for limitation of motion of the lumbar spine.  See 38 C.F.R. § 4.71a, Code 5292 (1995).  A July 1999 rating decision increased the evaluation to the current 20 percent level under the rating code for degenerative disc disease.  See 38 C.F.R. § 4.71a, Code 5293 (1999).  His current claim for an increased evaluation was received in November 2006.  

The rating criteria for intervertebral disc syndrome is now found at 38 C.F.R. § 4.71a, Code 5243.  Under that Diagnostic Code, intervertebral disc syndrome is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling. 

In the alternative, for intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 20 percent evaluation is warranted.  

Note 1 of that Diagnostic Code provides that, for purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Code 5243.

There are other factors which must be considered in addition to those contained in the applicable rating code.  The Board recognizes that the disability of the musculoskeletal system is primarily the inability due to damage or an infection in parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Factors to be considered include pain on movement, weakened movement, excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must be considered.  38 C.F.R. § 4.59.  

The evidence for consideration includes the report of a VA examination conducted in July 2007.  The claims folder was not available for review.  The Veteran described a dull achy pain with occasional sharp shooting pain that ranked from a 7 to a 9 on a scale to 10, with 10 being the worse.  He had flare-ups of morning pain on a daily basis, and back pain was also provoked by physical activity.  The flare-ups would last about a half hour, and were alleviated with rest and medication.  On physical examination, the Veteran was not in any acute distress.  His gait was normal and he did not walk with an assistive device.  He was able to take off his shoes, socks, pants, and shirt for the examination.  He could stand on his toes and heels and walk on them without difficulty, but he had difficulty in squatting due to back pain.  There was no evidence of deformity, and alignment was normal.  Forward flexion was from zero to 80 degrees; extension was from zero to 25 degrees; right and left lateral flexion was from zero to 25 degrees; and right and left lateral rotation was from zero to 25 degrees.  He experienced pain and discomfort at the tail end of a passive movement, particularly the lateral rotation to the right.  Repetitive motion failed to show any change in range.  Pain was exhibited by muscle guarding.  Straight leg raising was negative.  Muscle strength and motor examination of both lower extremities was within normal limits.  There was decreased sensation along the L5 to S1 distribution.  An X-ray study of the lumbar spine was obtained and showed normal alignment, with disc space narrowing at L5 to S1, and some small anterior osteophytes elsewhere.  The impression was degenerative disc disease and degenerative joint disease of the lumbosacral spine with the radicular pain on the right L5 and S1.  The examiner added that the Veteran's flare-ups could significantly alter his range of motion and result in an increase in pain and decrease in functional capacity.  However, without an active flare-up, the degree of change could not be measured without resorting to speculation.  

The Veteran was afforded an additional VA examination of his spine in February 2010.  His medical records were reviewed by the examiner.  The Veteran reported that low intensity pain is always present but that high intensity pain would come and go.  In the past 12 months he had experienced one incapacitating episode of back pain which lasted for approximately five days.  He took five days off and did bed rest, and was treated by his primary care physician with medication.  The Veteran currently continued to use pain medication, but was not undergoing any physical therapy or other treatment.  The Veteran did not walk with any assistive device.  He could walk for a quarter of a mile, but would have pain with prolonged walking.  He would occasionally experience right leg weakness, which caused him to fall on one occasion.  On examination, he had a normal gait and slightly stooped posture.  His initial steps were slow but he could later take regular steps.  There was no significant tenderness of the spine.  Range of motion was obtained with a goniometer.  Forward flexion was to 45 degrees; extension to 15 degrees; left lateral rotation to 20 degrees; right lateral rotation to 25 degrees; and right and left lateral flexion to 20 degrees.  All movements were repeated three times, and the Veteran was able to participate without difficulty and without significant loss of function.  There was no atrophy or decreased tone or strength in the lumbar spine or lower extremity.  He had flare-ups once or twice a month when doing chores, which would subside in two hours.  The Veteran was independent but had difficult dressing due to his back and neck.  The Veteran worked as a mechanic but reported he could no longer perform these duties because the back pain limited his ability to continuously work.  The diagnosis was degenerative disc disease and degenerative joint disease of the lumbosacral spine with radicular pain on the right L5 and S1.  The examiner again noted that the Veteran might have additional limitations during a flare-up but that these could not be estimated without resorting to speculation.  There was no objective evidence of weakness, incoordination, fatigue or lack of endurance.  

Initially, the Board notes that the February 2010 VA examination notes that the Veteran's lumbar spine disability results in radicular symptoms to the right leg.  However, as noted, service connection for this was established in a September 2010 rating decision and a rating assigned.  There are no other objective neurologic abnormalities shown on examination, and no further basis for a separate evaluation is not at issue in this appeal.  See The General Rating Criteria for Disabilities of the Spine, Note (1).  

Basically, there are two ways in which the Veteran may receive a higher evaluation for his lumbar spine disability under the rating criteria.  He can receive a 40 percent rating under The General Rating Criteria for Disabilities of the Spine if he has forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  In the alternative, he is also entitled to a 40 percent evaluation under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes if he has incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  However, a review of the evidence demonstrates that he does not meet either of these criteria.  

At the July 2007 VA examination, forward flexion was from zero to 80 degrees.  In February 2010, it was further reduced but the Veteran still retained forward flexion to 45 degrees.  On both occasions, the examiners noted that there was no additional limitation of motion due to pain, weakness, incoordination or fatigability after repetitive motion.  Both examiners noted that the Veteran had flare-ups, with the July 2007 examiner describing half hour flare-ups every morning and the February 2010 examiner describing one or two flare-ups every month lasting a couple of hours.  Each examiner noted that it was likely this would result in additional functional limitation, but that in the absence of a flare-up the degree of additional limitation could not be estimated without speculation.  The Board notes that given the limited duration of these flare-ups, the findings that the Veteran has little or no significant limitations in his activities of daily living, and the inability of any further limitation to be induced on examination with repetitive motion, the Veteran's symptoms more nearly resemble those required for the current 20 percent evaluation instead of the 30 degrees or less of flexion needed for a 40 percent rating.  There is no evidence of ankylosis of the lumbar spine.  

As for incapacitating episodes, the February 2010 examiner said that the Veteran had experienced a single episode of five days duration during the past year.  The Veteran testified at the March 2011 hearing that he might miss two days of work every six months due to his back.  This does not approach the four to six weeks of incapacitating episodes needed for a higher rating.  Moreover, it is not clear that this was a physician ordered period of bed rest.  The Board must conclude that there is no basis for an evaluation in excess of 20 percent under the rating criteria.  38 C.F.R. §§ 4.40, 4.59, 4.71a, Code 5243.  

The Board has also considered entitlement to an increased evaluation on an extraschedular basis, but application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, there is no objective evidence that the Veteran's service connected disability presents such an exceptional or unusual disability picture, with such factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  Although the February 2010 examiner states that the Veteran was limited at work due to his pain, the Veteran later testified in March 2011 that he only misses about two days every six months due to his back pain.  He further added that his supervisors were pretty much unaware of how his back affected his work, and that no accommodations had been made for him.  The Veteran did not believe that he had been passed over for promotion due to his disability.  There is no evidence that the Veteran experiences any symptoms not contemplated in the rating criteria, and no evidence of a hospitalization for his lumbar spine disability.  Hence, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under the above-cited regulation, was not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to service connection for a cervical spine disability is denied. 

Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


